PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/803,677
Filing Date: 20 Jul 2015
Appellant(s): PAN et al.



__________________
Christine M. Hansen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36, 39-42, 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 7632921 (‘921).  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 14 of the ‘921 patent is drawn to a method of treating hemophilia comprising administering to a patient in need thereof an effective amount of the composition of claim 13; wherein claim 13 is a pharmaceutical composition for parenteral administration comprising a therapeutically effective amount of the conjugate of claim 1 and a pharmaceutically acceptable adjuvant; wherein claim 1 is the conjugate comprising a functional factor VIII polypeptide comprising a mutated factor VIII amino acid sequence in which the amino acid sequence of SEQ ID N0:3 or SEQ ID N0:4 is mutated such that a non-cysteine residue at one of the factor VIII amino acid positions 81, 129, 377, 378, 468, 487, 491, 504, 556, 570, 1648, 1795, 1796, 1803, 1804, 1808, 1810, 1864, 1911, 2091, 2118 and 2284 with reference to the mature, full-length human factor VIII amino acid sequence of SEQ ID NO:4 is replaced with a cysteine residue such that a mutant cysteine residue exists, wherein the functional factor VIII polypeptide is covalently attached to a biocompatible polymer at the mutant cysteine residue, where it is defined in the specification that a biocompatible polymer includes polyalkylene oxides, including polyethylene glycol (PEG)…preferred is polyethylene glycol, and still more preferred is methoxypolyethylene glycol (mPEG) (col. 8 lines 42-62), where it is disclosed in the specification at least the residues Y81, F129, K422, K523, K570, N1864, T1911, Q2091, and Q2284 have the ability to cover nearly the entire remaining BDD surface with a 20 angstrom radius from each of their Cβ atoms (col. 17 lines 1-28).
Therefore, the instant claims and claim 14 of the ’921 patent both recite a method of treating hemophilia in a patient in need thereof, comprising administering an effective amount of 
As noted above, it is defined in the specification of the ‘921 patent that the biocompatible polymer recited in the ‘921 patent claim and used in the conjugates of the invention includes polyalkylene oxides, including polyethylene glycol (PEG)… polyethylene glycol, and…methoxypolyethylene glycol (mPEG) (col. 8 lines 42-62, col. 10 lines 38-55), having a size range from 3 kD to 100 kD,…from 5 kD to 64 kD or from 5 kD to 43 kD (col. 10 lines 53-55).  
It is disclosed that the biocompatible polymer covalently attached at the predefined site on the functional factor VIII polypeptide is such that binding of factor VIII inhibitory antibodies to the polypeptide is less than to the polypeptide when it is not conjugated (see column 12, lines 13-17).  Therefore, the functional factor VIII polypeptide covalently attached to a biocompatible polymer, at an amino acid residue that is or is within 20 angstroms of a binding site for FVIII inhibitory antibodies recited in the ‘921 patent claim would meet the limitations of at least instant claim 44.
As noted above, the ‘921 patent claim 14 recites covalent attachment of a biocompatible polymer at a predefined site on the functional factor VIII polypeptide.  It is defined in the specification of the ‘921 patent that the predefined site(s) for biocompatible polymer attachment is for PEG, where the polypeptide is mono-PEGylated or diPEGylated (see column 13, lines 1-20, 30-33).  Therefore, the ‘921 patent claim would reasonably meet the limitations of at least instant claim 46.

(2) Response to Argument
A.  Appellant asserts when making an obviousness-type double patenting (ODP) rejection, the Patent Office must compare the claim in the reference patent to the claim in the application, and provide reasons why the ordinary skilled person would conclude that the invention in the application claim would have been obvious from the invention defined in the Graham v. John Deere factors, not a comparison of disclosure in the specification of the reference patent to the claim at issue.  See e.g. In re Kaplan, 789 F.2d 1574 (Fed. Cir. 1986).  See Appeal Brief p. 3-5.
A.  Reply:  Appellant’s remarks are not persuasive.  MPEP 804 does note that when considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art.   
However, MPEP 804 further notes that this does not mean that one is precluded from all use of the reference patent or application disclosure.
The specification can be used as a dictionary to learn the meaning of a term in the claim.  Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application).  See at least MPEP 804.
	In this instance, the reference specification has been relied upon to define the elements and/or components recited in the reference patent claim and to define the properties that would be present in the conjugate of the reference claim.

	The conjugate administered in the reference claim therefore, comprises polymer attachment at specific or predefined amino acid positions of the functional FVIII polypeptide.  It is defined in the reference specification that these specific amino acid positions have less binding to FVIII inhibitory antibodies (col. 13 lines 4-10) and have the ability to cover nearly the entire remaining BDD surface with a 20 angstrom radius from each of their Cβ atoms (col. 17 lines 1-28).
	Therefore, in this instance, the reference specification has not been used as prior art but has been properly relied upon to disclose or define a feature that is already present in the reference claim.  
	The conjugate administered in the ‘921 patent claim, comprising a functional factor VIII polypeptide covalently attached to a biocompatible polymer at one of these predefined amino acid positions would necessarily comprise the instant claim element of polymer attachment at an 
Appellant asserts instant claim 36 is directed to treating a specific population of hemophilia patients:  those patients who have already developed FVIII inhibitory antibodies.  The Office Action identifies that reference claim 14 only discloses treating hemophilia generally.  The Office Action asserts that because the specification discloses (1) that hemophilia A is the most common hereditary disorder and is treated with FVIII (citing col. 1 lines 24-30, lines 45-60); (2) that about 25-30% of patients develop antibodies that inhibit FVIII activity (citing col. 1 lines 60-65); (3) that functional FVIII covalently attached to a polymer are useful to reduce injection frequency and reduced immunogenic response (citing col. 1 lines 12-20); and (4) that PEGylated FVIII is more resistant to hemophilia A patient plasma having developed inhibitors to FVIII (citing col. 30 lines 12-41), it would have been obvious that the general method of treating hemophilia A disclosed in claim 14 would include all hemophilia patients, including those who already have inhibitory antibodies.  The office’s argument relies upon disclosures in the reference specification to conclude obviousness.  See e.g. In re Kaplan, 789 F.2d 1574 (Fed. Cir. 1986).  See Appeal Brief p. 5-6.
Appellant’s remarks are not persuasive.  As already noted, claim 14 of the ‘921 patent recites a method of treating hemophilia comprising administering to a patient in need thereof an effective amount of the composition of claim 13; where claim 13 is a pharmaceutical composition for parenteral administration comprising a therapeutically effective amount of the conjugate of claim 1 and a pharmaceutically acceptable adjuvant; where it has been established 
Therefore, the ‘921 patent claim recites treating hemophilia comprising administering to a patient in need thereof, an effective amount of a functional factor VIII polypeptide covalently attached to a biocompatible polymer, at an amino acid residue that is or is within 20 angstroms of a binding site for FVIII inhibitory antibodies.
Appellant asserts that instant claim 36 is directed to treating a specific population of hemophilia patients:  those patients who have already developed FVIII inhibitory antibodies.
Appellant’s remarks are not persuasive.  In this instance, the instant claims and the reference patent claim are both directed to treating the same population of patients, i.e. hemophilia patients.  The portions of the reference disclosure relied upon describe information defining conditions of hemophilia patients and defining properties that would be present in the conjugate of the reference claim.
The reference claim already recites administering a FVIII conjugate having less binding to FVIII inhibitory antibodies (see above for explanation regarding covalent attachment of a biocompatible polymer at the specific amino acid positions identified in the reference claim).  Therefore, it would have been obvious to one of ordinary skill that the method of treating hemophilia in a patient in need thereof in claim 14 of the ‘921 patent includes treating hemophilia patients having already developed factor VIII inhibitory antibodies because the conjugate being administered has less binding to FVIII inhibitory antibodies, which may be present in hemophilia patients.

In this instance, the reference specification has been properly relied upon to disclose or define features or subject matter that fall within the scope of the reference claim.
B.  Appellant asserts claim 14 does not specifically disclose or suggest that patients already having developed antibodies to FVIII can be treated with a FVIII conjugate.  On the issue of the disease or disorder, claim 14 only states a “method of treating hemophilia” by administering “to a patient in need thereof an effective amount” of the composition.  See Appeal Brief p. 6.
B.  Reply:  Appellant’s remarks are not persuasive.  As noted above in the reply of (A), the instant claims and the reference patent claim are both directed to treating the same population of patients, i.e. hemophilia patients.   
Claim 14 of the ‘921 patent recites a method of treating hemophilia in a patient in need thereof an effective amount of the conjugate of claim 1, where the conjugate recited in claim 1 comprises a functional FVIII polypeptide covalently attached to a biocompatible polymer at specific amino acid positions, which are defined in the reference specification as having less binding to FVIII inhibitory antibodies (col. 13 lines 4-10).  
Therefore, claim 14 reasonably discloses or suggests administering an effective amount of a FVIII conjugate developed to have less binding to FVIII inhibitory antibodies to treat hemophilia in a patient in need thereof.  Therefore, it would be obvious that the method of treating hemophilia in a patient in need thereof of claim 14 would reasonably include all 
Appellant cites Ananyeva et al., Saenko et al., Key, and Gaberc-Porekar et al. and assert that at the time of filing the art did not teach or suggest using a PEG-conjugated FVIII to treat bleeding in hemophilia patients who have already developed FVIII inhibitory antibodies.  See Appeal Brief p. 6-9.
Appellant’s remarks are not persuasive.  In this instance, the ‘921 patent disclosure discloses the need for an improved FVIII in view of the shortcomings of current therapies for hemophilia patients (col. 4 lines 65-67).  The reference specification discloses the disadvantages of current therapy in hemophilia patients and recognize the need for a FVIII variant that possesses greater duration in action in vivo and reduced immunogenicity, while retaining functional activity (col. 4 line 65 to col. 5 line 1).  It is disclosed in the specification of the ‘921 patent that hemophilia A is the most common hereditary disorder, where current treatment for hemophilia A involves intravenous injection of human FVIII (col. 1 lines 24-30, lines 45-60), where about 25-30% of patients develop antibodies that inhibit FVIII activity (col. 1 lines 60-65).  It is disclosed in the specification of the ‘921 patent that the functional factor VIII polypeptides covalently attached to a biocompatible polymer are useful in providing reduced injection frequency and reduced immunogenic response for individuals afflicted with hemophilia A (col. 1 lines 12-20), and have reduced binding to inhibitory antibodies against FVIII (col. 5 lines 14-20).  
It is defined in the reference specification that a biocompatible polymer includes polyalkylene oxides, including polyethylene glycol (PEG)…preferred is polyethylene glycol, and still more preferred is methoxypolyethylene glycol (mPEG) (col. 8 lines 42-62).

Appellant asserts the rejection relies only upon reference claim 14, which discloses treating hemophilia generally.  It does not teach or suggest that patients having already developed inhibitory antibodies can be treated.  Inhibitory antibodies, by definition, interfere with the protein’s activity.  Therefore, the sites where such antibodies bind on the protein are involved in the protein’s activity.  If the same site were targeted for polymer attachment that is involved in inhibitory antibody binding, then it is reasonable to expect that the polymer would also interfere with activity, and the conjugate would not retain activity.  See Appeal Brief p. 9.
Appellant’s remarks are not persuasive.  It is noted that reference claim 14 is dependent on claims 13 and 1, respectively, therefore, any features recited or present in claims 1 and 13 would also be present in claim 14 of the ‘921 patent.  As already noted above, the conjugate being administered in reference claim 14 comprises a functional FVIII polypeptide covalently attached to a biocompatible polymer at a specifically defined site, where these specific sites or positions have been identified or defined to have less binding to FVIII inhibitory antibodies (col. 13 lines 4-10, col. 17 lines 1-28).  Therefore, the reference claim already recites administering a FVIII conjugate having less binding to FVIII inhibitory antibodies.
Regarding Appellant’s remarks on the data of PEGylated FVIII in Fig. 28, the remarks are not persuasive.  The PEGylated FVIII of Fig. 28 comprises covalent attachment of the polymer at the same positions recited or identified in the reference claim.  Further, this same data is also provided in Fig. 28 of the reference disclosure. 

Appellant asserts additionally, the office action does not cite proper evidence to support disclosure of a conjugate with polymer attachment at an amino acid residue that is or is within 20 angstrom of a binding site for factor VIII inhibitory antibodies.  The office action cited to the ‘921 patent specification, which may or may not be used as prior art for an ODP rejection.  See Appeal Brief p. 10.
Appellant’s remarks are not persuasive for the reasons already noted above.  In this instance, the reference specification has not been used as prior art but has been properly relied upon to disclose or define features that are already present in the reference claim and that fall within the scope of the reference claim.
C.  Appellant asserts there is no proper evidence to show that claims 39-42 are for mere obvious variations of claim 14 of the ‘921 patent.  Claims 39-42 depend directly or indirectly from claim 36 and further recite polyethylene glycol comprises methoxypolyethylene glycol.  Claim 14 (of the ‘921 patent) does not disclose or suggest methoxypolyethylene glycol.  See Appeal Brief p. 10.
C.  Reply:  Appellant’s remarks are not persuasive.  It is noted that reference claim 14 is dependent on claims 13 and 1, respectively, therefore, any features recited or present in claims 1 and 13 would also be present in claim 14 of the ‘921 patent.  The conjugate being administered 
Appellant asserts additionally, claims 39-42 recite a method of treating a specific subpopulation of patients:  patients having already developed inhibitory antibodies to FVIII.  See Appeal Brief p. 11.  
Appellant’s remarks are not persuasive for the reasons already noted above.  The instant claims and the reference patent claim are both directed to treating the same patient population, i.e. hemophilia patients.  Reference claim 14 reasonably discloses or suggests that treating hemophilia in a patient in need thereof, comprises administering to the patient in need thereof an effective amount of a FVIII conjugate developed to have less binding to FVIII inhibitory antibodies.  Therefore, it would be obvious that the method of treating hemophilia in a patient in need thereof of claim 14 would reasonably include all hemophilia patients, including patients already having antibodies.
D.  Appellant asserts there is no proper evidence to show that claim 44 is for a mere obvious variation of claim 14 of the ‘921 patent.  Claim 44 depends from claim 36 and further recites that the binding of FVIII inhibitory antibodies to the conjugate is less than binding of the antibodies to the polypeptide when it is not conjugated.  The office action rejects claim 44 for 
D.  Reply:  Appellant’s remarks are not persuasive.  It is noted that reference claim 14 is dependent on claims 13 and 1, respectively, therefore, any features recited or present in claims 1 and 13 would also be present in claim 14 of the ‘921 patent.  As noted above, the conjugate being administered in reference claim 14 comprises a functional FVIII polypeptide covalently attached to a biocompatible polymer at a specifically defined site, where it is defined in the reference specification that the predefined site on the functional factor VIII polypeptide is such that binding of factor VIII inhibitory antibodies to the polypeptide is less than to the polypeptide when it is not conjugated (see column 12, lines 13-17).
Therefore, the reference specification has been properly relied upon to disclose or define features that are already present in the reference claim and that fall within the scope of the reference claim.
Appellant asserts additionally, claim 44 recites a method of treating a specific subpopulation of patients:  patients having already developed inhibitory antibodies to FVIII.  See Appeal Brief p. 12.
Appellant’s remarks are not persuasive for the reasons already noted above.  The instant claims and the reference patent claim are both directed to treating the same patient population, i.e. hemophilia patients.  Reference claim 14 reasonably discloses or suggests administering an effective amount of a FVIII conjugate developed to have less binding to FVIII inhibitory antibodies to treat hemophilia in a patient in need thereof.  Therefore, it would be obvious that the method of treating hemophilia in a patient in need thereof of claim 14 would reasonably 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Marsha Tsay/Patent Examiner, Art Unit 1656                                                                                                                                                                                                        
Conferees:
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.